


110 HR 6145 IH: The Protecting Our Children Online Act

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6145
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mrs. Biggert (for
			 herself, Mr. Lampson,
			 Mr. Chabot,
			 Mr. Cramer, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to include within
		  the certification required for certain schools and libraries having computers
		  with Internet access that receive services at discounted rates that, as part of
		  the required Internet safety policy, the schools and libraries are educating
		  minors about safe online behavior.
	
	
		1.Short titleThis Act may be cited as the
			 The Protecting Our Children Online Act
			 of 2008.
		2.Requiring Internet
			 safety policy to include education about safe online behavior
			(a)In
			 generalSection 254(l)(1) of
			 the Communications Act of 1934 (47 U.S.C. 254(l)(1)) is amended—
				(1)in subparagraph (A)(v), by striking
			 and after the semicolon;
				(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)as part of such Internet safety policy,
				educate minors about safe online behavior, which may include information
				about—
							(i)interacting with
				other individuals through social networking websites, chat rooms, electronic
				mail, bulletin boards, instant messaging, and other means of online
				communication; and
							(ii)cyberbullying
				awareness and response;
				and
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect 120
			 days after the date of the enactment of this Act.
			
